Case 2:18-cv-02538-SHL-cgc Document 21 Filed 01/10/19 Page 1 of 2                      PageID 68



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 MEMPHIS DIVISION

TERRENCE FELTON,

       Plaintiff,
                                                   CASE NO.: 2:18-cv-02538-SHL-cgc
-vs-

AMERICAN HONDA FINANCE
CORPORATION,

       Defendant.
                                      /



                           NOTICE OF PENDING SETTLEMENT

       Plaintiff, Terrence Felton, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release or documents. Upon execution of

the same, the parties will file the appropriate dismissal documents with the Court.



                                                     /s/ Frank H. Kerney, III
                                                     Frank H. Kerney, III, Esquire
                                                     Tennessee Bar #: 035859
                                                     Morgan & Morgan, Tampa, P.A.
                                                     One Tampa City Center
                                                     201 North Franklin Street, 7th Floor
                                                     Tampa, FL 33602
                                                     Telephone: (813) 223-5505
                                                     Facsimile: (813) 223-5402
                                                     FKerney@ForThePeople.com
                                                     CheyenneReed@ForThePeople.com
                                                    Counsel for Plaintiff
Case 2:18-cv-02538-SHL-cgc Document 21 Filed 01/10/19 Page 2 of 2                      PageID 69




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System: C. Brent Wardrop, Quintairos,

Prieto, Wood & Boyer, P.A., 10902 Crabapple Road, Roswell, GA 30075,

(brent.wardrop@qpwblaw.com).



                                                     /s/ Frank H. Kerney, III
                                                     Frank H. Kerney, III, Esquire
                                                     Tennessee Bar #: 035859
